Case 3:14-cv-02890-BAS-RBB Document 50 Filed 01/08/20 PageID.7040 Page 1 of 1



  Matthew J. Speredelozzi
  Attorney at Law, SBN: 256190
  444 West C Street, Ste. 310
  San Diego, CA 92101
  p. 619.363.1405
  f. 619.566.4127
  matt@lawofficemjs.com

  Attorney for
  FLORENCIO JOSE DOMINGUEZ



                                UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA



   FLORENCIO JOSE DOMINGUEZ                      )     Case No. 14cv2890 BAS (RBB)
                                                 )
                   Petitioner                    )
                                                 )     PETITIONER’S MOTION TO
   v.                                            )     DISMISS FEDERAL PETITION
                                                 )
   SCOTT KERNAN, Secretary, California           )
   Department of Corrections and                 )
   Rehabilitation,                               )
                                                 )
               Respondent                        )
   _____________________________                 )


  PETITIONER, Florencio Jose Dominguez, through counsel, MATTHEW J.
  SPEREDELOZZI, hereby moves the court for an order dismissing this federal petition in
  light of his sentencing in state court on the underlying case on January 7, 2020.


                                                Respectfully submitted,
                                                January 8, 2020
                                                /s/ Matthew J. Speredelozz
                                                MATTHEW J. SPEREDELOZZI
                                                Attorney for
                                                Florencio Jose Dominguez



                           PETITIONER’S REQUEST FOR A STAY
                                         -1-
